DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qianqian Wu on 03/07/2022.
The application has been amended as follows:
In the claims:
Replace claim 1 with the following:
-- A gas remover for removing gas produced by kiwifruit vacuum-packaged in a vacuum sealer bag, the gas remover consisting of: 65% by weight of calcium hydroxide, 5% by weight of aluminum oxide, and 30% by weight of water;
   wherein the gas remover is obtained by: mixing the calcium hydroxide, the aluminum oxide, and the water to produce a mixture, granulating the mixture by a granulator to obtain particles of the mixture, and packaging the particles of the mixture with wrapping paper to obtain the gas remover;
   wherein the particles of the mixture have a spherical structure with a diameter of 3 mm; and
   wherein the wrapping paper is prepared from two layers of film by thermal sealing, the two layers of film consisting of an inner layer and an outer layer, the inner layer being a composite plastic film with air pores and not being in contact with kiwifruit, and the outer layer being a gas permeable polyethylene (PE) membrane and not being in contact with the mixture. --
Replace claim 8 with the following:
-- A method for packaging kiwifruit, the method comprising:
   placing the kiwifruit together with the gas remover of claim 1 in a vacuum sealer bag for vacuum packaging. --

Allowable Subject Matter
Claims 1 and 8 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a gas remover for removing gas produced by kiwifruit vacuum-packaged in a vacuum sealer bag, the gas remover consisting of: 65% by weight of calcium hydroxide, 5% by weight of aluminum oxide, and 30% by weight of water.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731